Citation Nr: 1731649	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-17 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date for service connection for ischemic heart disease for accrued benefits purposes.

2.  Entitlement to an increased rating for ischemic heart disease for accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He died in April 2015 during the adjudication of this case.  

The appellant is the Veteran's son, who has filed a claim for accrued benefits.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2016 letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in April 2015, the appellant was over the age of 23 and did not meet the statutory definition of a child as defined in 38 U.S.C.A. § 101 (4)(A).

2.  In July 2015, VA paid the appellant $2000 for the Veteran's burial expenses.

3.  The Veteran's funeral expenses totaled less than $2000.

4.  The appellant does not meet the eligibility criteria to receive accrued benefits.  



CONCLUSIONS OF LAW

1.  There is no legal entitlement to accrued benefits based on a claim for an earlier effective date for service connection for ischemic heart disease.  38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. §§ 3.1000 (2016).

2.  There is no legal entitlement to accrued benefits based on a claim for an increased rating for ischemic heart disease.  38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. §§ 3.1000 (2016).

3.  There is no legal entitlement to accrued benefits based on a claim for TDIU.  38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. §§ 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a July 2016 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claims file includes service treatment records (STRs) and post service medical records.  The Board has found nothing to suggest that there is any outstanding STR or VA record with respect to the Veteran's claim for which VA has a duty to obtain.  Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran passed away in April 2015.  At the time of his death, he had claims pending for an earlier effective date for the award of service connection for ischemic heart disease, for a higher rating for ischemic heart disease, and for TDIU.

Upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101 (4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121 (a)(5).

In this case, the appellant has not met the threshold requirement of establishing standing to receive accrued benefits.  On his May 2015 application for accrued benefits the appellant reported that he was born in August 1988, which indicates that as of the date of the Veteran's death, the appellant was over the age of 23.  The appellant has never contended, and the evidence does not suggest, that he became permanently incapable of self-support prior to the age of 18.  Thus, the requirements of 38 C.F.R. § 3.57 (a) are not established in this case and the appellant is not a "child" as defined by VA under 38 U.S.C.A. § 5121.  The appellant does not meet the requirements of a child of the Veteran, or of any other category of qualifying relative, which would entitle him to the decedent's accrued benefits.  See Burris. 

Although the record shows that the appellant bore the expenses of the Veteran's burial, the appellant is not entitled to accrued benefits on this basis.  A July 2015 letter in the Veteran's Virtual VA file indicates that VA paid the appellant $2000, the reimbursement allowed for the funeral and burial expenses of a Veteran whose death was related to military service.  This shows that VA has already paid the appellant for the Veteran's burial expenses and that this sum is greater than the amount the appellant actually paid for the Veteran's funeral and burial expenses.  The appellant reported on a June 2015 application for burial benefits (located in the Virtual VA file) that the Veteran was cremated and that the total expenses of burial and funeral were $715.  The appellant also reported $395 transportation expenses and $150 burial plot expenses.  The sum total of the appellant's expenses is less than the $2000 already paid to the appellant by VA for the Veteran's funeral and burial expenses.  Consequently, the appellant is not entitled to any accrued benefits based on the funeral and burial expenses incurred by the appellant, because these expenses have already been reimbursed to the appellant by VA.          

Nor does the record show that the appellant is entitled to accrued benefits as reimbursement as the person who bore the expense of last sickness of the Veteran. 38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. § 3.1000 (a)(5).  The appellant submitted the claim for accrued benefits, but he has not claimed or provided any evidence that he paid for the cost of the decedent's last illness.  The Board additionally notes that an April 2015 VA medical record notes that the funeral home had called and informed VA that the Veteran had passed away at his home.  Thus, payment cannot be made to the appellant on the basis that he bore the expense of the Veteran's last sickness. 

In sum, the appellant has not established standing to receive any accrued benefits due the Veteran at the time of his death, either as a "child" of the decedent, as he does not meet the age requirements, or as reimbursement for expenses related to the Veteran's last illness, funeral, or burial.  He has already been reimbursed by VA for the Veteran's funeral burial expenses and the appellant has not shown that he carried the burden of paying for the expenses of the Veteran's last sickness.  Thus, the appeal for accrued benefits must be denied.

Although a July 27, 2016 VA letter indicates that the appellant had been substituted as the claimant in the Veteran's claims on appeal, insofar as the appellant does not meet the criteria as a person who would be eligible to receive accrued benefits due to the Veteran under section 5121(a), he is not eligible to be substituted as claimant for the Veteran in any claim pending as of the date of his death.  See 38 U.S.C.A. § 5121A.



ORDER

Entitlement to an earlier effective date for service connection for ischemic heart disease, for accrued benefits purposes, is denied.

Entitlement to an increased rating for ischemic heart disease, for accrued benefits purposes, is denied.

Entitlement to a total disability rating based on individual unemployability, for accrued benefits purposes, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


